COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS


 JONATHAN K. WOODRING,                           §
                                                                 No. 08-08-00152-CR
                   Appellant,                    §
                                                                    Appeal from the
 v.                                              §
                                                                     County Court
                                                 §
 THE STATE OF TEXAS,                                          of Andrews County, Texas
                                                 §
                   Appellee.                                        (TC# 06-0702)
                                                 §


                                  MEMORANDUM OPINION

       Jonathan Woodring attempts to appeal his conviction for driving while intoxicated.

Finding that Appellant has not timely filed his notice of appeal, or a motion for extension of

time, we dismiss the appeal.

       The record before us reflects that sentence was imposed on March 7, 2008. Appellant did

not file a motion for new trial. According to the record before us, a notice of appeal was not filed

until April 14, 2008. By letter dated April 16, 2008, the clerk of this Court notified Appellant in

writing of our intent to dismiss this appeal for want of jurisdiction. Appellant has filed a

response to the clerk’s notice stating that a notice of appeal was filed on April 1, 2008. However,

due to a change in location of the Andrews County Clerk’s office, which Appellant’s attorney

was not aware of, the notice of appeal was returned, unfiled, on April 7, 2008. The April 14,

2008, notice of appeal did not contain a motion for extension of time.

       A timely notice of appeal is necessary to invoke this Court’s jurisdiction. Olivo v. State,

918 S.W.2d 519, 522 (Tex.Crim.App. 1996). Appellant’s notice of appeal was due to be filed on
April 6, 2008, thirty days after the date sentence was imposed in open court. See TEX .R.APP .P.

26.2(a)(1). Pursuant to Rule 26.3, a court of appeals may grant an extension of time to file a

notice of appeal if the notice is filed within fifteen days after the last day allowed and, within the

same period, a motion is filed in the court of appeals reasonably explaining the need for an

extension of time. TEX .R.APP .P. 26.3; Olivo, 918 S.W.2d at 522. Because Appellant did not file

his notice of appeal until April 14, 2008, and he failed to file a motion for extension of time, he

failed to perfect this appeal. Accordingly, we dismiss the appeal for want of jurisdiction.




May 8, 2008
                                               DAVID WELLINGTON CHEW, Chief Justice

Before Chew, C.J., McClure, and Carr, JJ.

(Do Not Publish)




                                                  -2-